UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
DIVISION

IN RE: §
§ EP-19-MC-00205
AJAY KUMAR §
-ORDER
Before the court is “Motion to Unseal for Limited Purpose” [ECF No. 7], filed July 31,
2019. Therein, the United States requests the court unseal the instant case for the limited
purposes of authorizing the United States to provide copies of documents that have been filed to
date to the American Civil Liberties Union of Texas (“Texas ACLU”).! The Texas ACLU seeks
these previously filed documents so it may determine whether it will represent Mr. Kumar in this
matter. |
“There is a general, common law right to inspect and copy public records and documents,
including judicial records and documents, but this right is not absolute.”? In the instant matter,
the court has balanced that right against the interests favoring nondisclosure—specifically
regulations requiring the protection of the personal privacy of individuals.
Accordingly, the court enters the following orders:

1. Itis HEREBY ORDERED that “Motion to Unseal for Limited Purpose” [ECF
No. 7] is hereby GRANTED.

2. It is FURTHER ORDERED that the United States be authorized to provide all!
documents that have been filed to date in the above entitled and number cause to
the American Civil Liberties Union Foundation of Texas, The Texas ACLU
receives these filings for the sole purpose of deciding whether to represent Mr.
Kumar.

 

1 «Motion to Unseal for Limited Purpose” 1, ECF No. 7, filed July 31, 2019.
2 Id

3 United States v. Sealed Search Warrants, 868 F.3d 385, 391 (Sth Cir. 2017) (citing Nixon v. Warner
Comme’ns, 435 U.S. 589, 597 — 99 (1978).

 

 
3, It is FURTHER ORDERED that the Texas ACLU shail not disclose such filings
or any information contained within them.

The court’s order sealing the instant matter remains in full force and effect for all other
purposes. The parties must seek appropriate leave for any future disclosures.
SO ORDERED.

SIGNED this day of August, 2019.

FRANK MONTALVO
UNITED STATES DISTRICT JUDGE

 

 

 
